I think the conclusion reached by the court below, that the divorce decree was void, is correct, not only because of the defect in the affidavit and order of publication but for other reasons disclosed by the transcript of the record in the divorce proceeding. However, as these questions have been fully argued and considered by the Court, I deem it unnecessary to write an opinion setting forth the reasons which lead me to a conclusion differing from that of my associates on this branch of the case, and which conclusion would, if correct, call for an affirmance of the judgment below.
                  ON PETITION FOR A REHEARING.